Title: Memorial from George Hammond, 10 July 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister plenipotentiary to the United States, has the honor of submitting to the Secretary of state the annexed depositions, relative to the capture, by the armed Schooner, fitted out at Charleston, named le Citoyen Genêt, of the British Brigantine, the Prince William Henry from Baltimore to Barbadoes, and of the British brigantine the lovely Lass belonging to Barbadoes, both of which, together with the Schooner that took them, are arrived in the Port of Baltimore.
The undersigned, deeming it unnecessary to place any stress on the aggravating circumstances specified in these depositions—of the evident concert subsisting between the Pilots of Chesapeak bay and the person commanding the schooner, and of the unwarrantable proceeding of the latter in firing into the Prince William Henry, after her colours had been ordered to be struck &c—esteems it sufficient for him to confine himself to the mere fact of the capture of these vessels: For, after the formal assurance he has received of the President’s having required the schooners, le Citoyen Genêt and le sans culotte “to depart to the dominions of” another “sovereign” and after the “expectation” expressed in the Secretary of states letter to him of the 19th. ulto. that “the speedy departure of those vessels will obviate the inconveniences apprehended” by the undersigned—he must presume, (until he is informed of a contrary determination on the subject) that the executive government of the United states will pursue the most efficacious measures for procuring the immediate restitution of the vessels thus captured to their respective owners.

Geo: Hammond  Philadelphia 10th July 1793.

